Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09703 Name of Fund: BCT Subsidiary, Inc. Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BCT Subsidiary, Inc., 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2008 Date of reporting period: 05/01/2008  07/31/2008 Item 1  Schedule of Investments BCT Subsidiary, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Asset-Backed Securities Value Global Rated Eligible Asset Trust Series 1998-A Class 1, 7.45%, 9/15/07 (a) $ $ 23 Structured Mortgage Asset Residential Trust Series 2, 8.24%, 11/07/07 (a) 57 Total Asset-Backed Securities - 0.0% 80 U.S. Government Agency Mortgage-Backed Securities Fannie Mae Guaranteed Pass-Through Certificates: 5.50%, 1/01/17 - 2/01/17 6.50%, 7/01/29 14 Total U.S. Government Agency Mortgage-Backed Securities - 0.8% U.S. Government Agency Mortgage-Backed Securities - Collateralized Mortgage Obligations Fannie Mae Trust: Series 1992-174 Class S, 0.098%, 9/25/22 (b)(c) Series 1993-49 Class L, 0.445%, 4/25/13 (b) Series 1993-214 Class SH, 11.924%, 12/25/08 (c) 9 Series 1994-13 Class SJ, 8.75%, 2/25/09 (c) - (d) 18 Series 2003-70 Class ID, 5%, 4/25/22 (b) 18 Series 2004-13 Class IG, 5%, 10/25/22 (b) Series G-21 Class L, 0.95%, 7/25/21 (b) Freddie Mac Multiclass Certificates: Series 1598 Class J, 6.50%, 10/15/08 (e) Series 1618 Class SA, 8.25%, 11/15/08 (c) 12 Series 1661 Class SB, 13.591%, 1/15/09 (c) 2 Series 2523 Class EH, 5.50%, 4/15/20 (b) Series 2564 Class NC, 5%, 2/15/33 81 Series 2739 Class PI, 5%, 3/15/22 (b) Series 2976 Class KI, 5.50%, 11/15/34 (b) Series 3189 Class KI, 6%, 1/15/35 (b) Series 3207 Class QI, 6%, 2/15/35 (b) Total U.S. Government Agency Mortgage-Backed Securities - Collateralized Mortgage Obligations - 3.0% Municipal Bonds Fresno, California, Taxable Pension Obligation Revenue Bonds, 7.80%, 6/01/14 (f) Kern County, California, Taxable Pension Obligation Revenue Bonds, 6.98%, 8/15/09 (g) Total Municipal Bonds - 2.8% Non-Government Agency Mortgage-Backed Securities Citicorp Mortgage Securities, Inc. Series 1993-14 Class A-4, 18%, 11/25/23 (c) JPMorgan Alternative Loan Trust Series 2006-S1 Class 3A1A, 5.35%, 3/25/36 (c) JPMorgan Mortgage Trust Series 2006-A7 Class 2A2, 5.803%, 1/25/37 (c) Nomura Asset Acceptance Corp. Series 2004-AR4 Class 2A3, 2.796%, 12/25/34 (c) 81 Residential Accredit Loans, Inc. Series 2002-QS16 Class A3, 11.476%, 10/25/17 (c) 1 BCT Subsidiary, Inc. Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Non-Government Agency Mortgage-Backed Securities Value Salomon Brothers Mortgage Securities VI, Inc. Series 1987-3 Class A, 12.50%, 10/23/17 (h) $ 9 $ Structured Adjustable Rate Mortgage Loan Trust Series 2004-11 Class A, 5.578%, 8/25/34 (c) Vendee Mortgage Trust Series 2002-1 Class 1IO, 0.043%, 10/15/31 (b)(c) WaMu Mortgage Pass-Through Certificates Series 2005-AR4 Class A3, 4.585%, 4/25/35 (c) Wells Fargo Mortgage Backed Securities Trust Series 2004-N Class A6, 4%, 8/25/34 (c) Total Non-Government Agency Mortgage-Backed Securities - 15.9% Total Long-Term Investments (Cost - $7,923,204) - 22.5% Short-Term Securities U.S. Government Agency Obligations Federal Home Loan Bank, 1.82%, 8/01/08 Total Short-Term Securities (Cost - $27,900,000) - 77.8% Total Investments (Cost - $35,823,204*) - 100.3% Liabilities in Excess of Other Assets - (0.3)% ) Net Assets - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of July 31, 2008 as computed for federal income tax purposes, were as follows: Aggregate cost $ 35,823,249 Gross unrealized appreciation $ 619,928 Gross unrealized depreciation (475,079 ) Net unrealized appreciation $ 144,849 (a) Issuer filed for bankruptcy or is in default of interest payments. (b) Represents the interest-only portion of a mortgage-backed security and has either a nominal or notional amount of principal. (c) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (d) Amount is less than $1,000. (e) All or a portion of security has been pledged as collateral in connection with open financial futures contracts. (f) Security is collateralized by Municipal or U.S. Treasury Obligations. (g) MBIA Insured. (h) Represents the principal only portion of a mortgage-backed security.  Financial futures contracts sold as of July 31, 2008 were as follows: Expiration Face Unrealized Contracts Issue Date Value Depreciation 75 2-Year U.S. Treasury Bond September 2008 $15,847,101 $(52,897) 2 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BCT Subsidiary, Inc. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BCT Subsidiary, Inc. Date: September 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BCT Subsidiary, Inc. Date: September 19, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BCT Subsidiary, Inc. Date: September 19, 2008
